Citation Nr: 0615064	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  99-00 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for residuals of 
staphylococcus epidermidis and Gaffkya species.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from October 1966 to August 
1969 and from May to November 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating determination of 
the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).  In a May 2000 decision, 
the Board denied the veteran's claim of entitlement to 
service connection for light staph epidermidis and light 
Gaffkya species.  The veteran appealed the denial of this 
claim to the United States Court of Appeals for Veterans 
Claims (Court).  In February 2001, the Court vacated and 
remanded the Board's decision for further development.  

In March 2003, the Board remanded this matter for further 
development.  

The veteran has appeared at a hearing before a local hearing 
officer in June 1998, at a May 1999 videoconference hearing 
before an individual who is no longer employed at the Board, 
and before the undersigned Acting Veterans Law Judge in March 
2003.  

In a statement received from the veteran in March 2006, he 
indicated that he wished to file a claim for service 
connection for new benign growths of the bone.  As this issue 
is not properly before the Board, it is referred to the RO 
for appropriate action.  

With regard to the issues of entitlement to dental outpatient 
treatment and entitlement to payment or reimbursement for the 
cost of unauthorized medical expenses (dental treatment) 
provided between August 23, 1995, and August 14, 1998, the 
Board notes that these matters were previously before the 
Board in November 2002.  At that time, the issues were 
remanded by another Veterans Law Judge for further 
development, to include obtaining treatment records and for 
an opinion.  Because the RO has not completed the development 
and adjudication of those issues and recertified them back to 
the Board, the issues currently remain in remand status.


FINDING OF FACT

The veteran does not currently have any residuals of 
staphylococcus epidermidis and Gaffkya species.


CONCLUSION OF LAW

Residuals of staphylococcus epidermidis and Gaffkya species 
and/or any other disorder resulting from staphylococcus 
epidermidis and Gaffkya species were not incurred inservice.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that VA has satisfied its 
duties to notify and assist, and that all relevant evidence 
has been obtained regarding the veteran's claim of service 
connection for residuals of staphylococcus epidermidis and 
Gaffkya species.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, 
upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  See Kent v. Nicholson, No. 04-0181 
(U.S. Vet. App. Mar. 31, 2006), slip op. at 7; Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The Board finds that although this claim was filed many years 
prior to the enactment of the VCAA, VA has satisfied its duty 
to notify the veteran of the information necessary to 
substantiate his claim by way through discussions at the 
March 2003 Board hearing and via a May 2004 "VCAA" letter, 
which provided notice of the information and evidence 
necessary to substantiate his claim and the importance of 
doing so.  Id.  

The Board reiterates that because the VCAA was enacted 
subsequent to the veteran's filing of a claim of service 
connection, although the VCAA notice required pursuant to 
38 U.S.C.A. § 5103(a) must generally be provided to a 
claimant before the initial unfavorable RO decision, here the 
VCAA notice was provided subsequent to the RO's July 1998 
denial of service connection.  In Pelegrini, the Court held 
that where the § 5103(a) notice was not mandated at the time 
of the initial rating decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini v. Principi, 18 Vet. App. at 120; see also 
Dingess/Hartman v. Nicholson, Nos. 01-2917 & 02-1506 (U. S. 
Vet. App. Mar. 3, 2006), slip op. at 18.  Here, in May 2004, 
the RO issued the veteran a "VCAA" letter, which was 
followed by its January 2006 readjudication of the claim 
following the Board's September 2003 remand.  See Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006), slip op. at 
9.  

In addition, in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court recently held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records, as well as records from the Social 
Security Administration (SSA), have been obtained.  The 
veteran was also afforded a VA examination to in November 
2005 to determine the nature, extent and etiology of any 
current disability.  Unfortunately, as will be discussed 
below, the veteran did not cooperate with the physician's 
requests, frustrating the examiner's efforts to provide 
responses that might well have been favorable to the 
veteran's claim, and the physician concluded that there was 
no evidence of any current residual disability related to the 
veteran's documented in-service staphylococcus epidermidis 
and Gaffkya species.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have thus been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  

Under the circumstances of this particular case, no 
additional action by VA is necessary to comply with VA's duty 
to assist the veteran because all outstanding records have 
been associated in the claims folder and, given the veteran's 
lack of cooperation at the November 2005 VA examination, any 
further development would be futile.  As such, there is no 
possibility that additional assistance would further aid the 
veteran in substantiating his claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the veteran's service medical records reveals 
that he was seen with complaints of prostatitis in June 1968.  
At the time of a July 1968 visit, the veteran's drip had 
decreased and his prostatitis had improved.  In September 
1968, the veteran was seen with sores on the shaft of his 
penis.  He was also noted to have urethral discharge.  

In January 1969, the veteran was seen with complaints of 
urethral discharge for approximately three weeks.  A 
diagnosis of possible VD was rendered.  In February 1969, the 
veteran was noted to still be having urethral discharge.  
Later that month, the veteran was found to have no penile 
lesions.  There was minimal drip and no burning on urination.  
A diagnosis of persistent VD was rendered at that time.  At 
the time of a February 27, 1969, visit, the veteran was 
diagnosed with persistent gonorrhea.  

At the time of a March 1969 urology consult, lab result 
testing revealed staphylococcus epidermidis and Gaffkya 
species. 

In June 1969, the veteran was seen with complaints of dark 
urine.  In July 1969, the veteran was diagnosed as having 
recurring urethritis.  

In May 1970, the veteran was admitted to Forsyth Memorial 
Hospital with trouble in his back and gland.  Tests performed 
on the veteran revealed prostatitis and trabeculation of the 
bladder.  Final diagnoses of cystourethritis, trabeculation 
of the bladder, and prostatitis were rendered.  The veteran 
underwent a cystoscopy, bilateral retrograde 
pyeloureterograms, and dilatation of the urethra.  

At the time of his November 1975 service separation 
examination, normal findings were reported for the 
genitourinary system.  There were no abnormal findings on 
urinalysis testing.  On his November 1975 service separation 
report of medical history, the veteran checked the "yes" 
box when asked if he had or had ever had VD-syphilis, or 
gonorrhea, etc.  The veteran was noted to have been treated 
in 1968 with no residual symptoms.

In January 1991, the veteran sent in some medical text 
concerning genera gaffkya, methanococcus, micrococcus, 
peptococcus, sarcina, and staphylococcus.  

At the time of a June 1998 hearing before a local hearing 
officer, the veteran indicated that he did not have any 
symptoms such as urethral discharge or anything like that.  

At the time of a May 1999 videoconference before an 
individual who is no longer employed by the Board, the 
veteran testified that that the staph epidermis and Gaffkya 
species were not identified in 1968.  He indicated that it 
was his belief that he had several disorders resulting from 
this species.  

At the time of a March 2003 hearing before the undersigned 
Law Judge, the veteran testified that he was not receiving 
treatment for any residuals.  The veteran stated that he was 
not receiving treatment at any place.  

In September 2003, the Board remanded this matter for 
additional development to include a VA examination.  

In November 2005, the veteran underwent the requested 
examination.  At the time of the examination, the veteran 
denied having any lethargy, weakness, anorexia, weight gain, 
or change.  With regard to urination, the veteran reported 
having no significant frequency.  He stated that he 
occasionally had some nocturia but not more than normal.  He 
denied any dysuria, problems getting his urine started, or 
incontinence.  The veteran had had no surgery on his urinary 
tract.  The examiner noted that the veteran had a history of 
urinary tract infections.  

The examiner observed that the veteran was treated for 
urethritis and prostatitis on a number of occasions in 1968 
and 1969.  He noted that a February 1969 treatment record 
indicated that the veteran had persistent GC infections.  The 
veteran insisted that he never had GC and that this was in 
fact an error.  The examiner stated that he was quoting 
directly from the service medical records.  

The examiner observed that a March 1969 culture revealed 
light growth of staph epidermitis and light growth of Gaffkya 
species.  The examiner reported that the veteran was treated 
with antibiotics on most occasions and that the most frequent 
diagnosis was urethritis or prostatitis.  The examiner also 
noted the findings at the time of the veteran's May 1970 
hospitalization.  The examiner stated that while the veteran 
reported receiving treatment from his private physician 
following his hospitalization, the examiner noted no record 
of this.  The examiner further observed that there was no 
documentation of any recent treatment for this in the claims 
folder.  He also noted that at the time of a January 2000 
visit, the veteran denied any problems with pain on 
urination, dysuria, or any other urinary tract symptoms.  The 
examiner also noted that he could not find evidence of 
treatment for any of these diseases.  He observed that the 
veteran had no history of renal or colic stones, no acute 
nephritis, no hospitalizations since 1970, no treatments for 
malignancy, and no catherterizations or any other kinds of 
treatment on the bladder or urethra at this time.  The 
examiner indicated that the veteran had no symptoms, no 
interference, and no problems at this time with his daily 
activities.  

Physical examination revealed no history of fevers, chills, 
etc.  The abdomen was soft and scaphoid.  There was no 
tenderness in the upper quadrants or in the mid-epigastric 
area, periumbically.  The veteran refused to remove or undo 
his trousers.  The examiner was not able to test below the 
McBurney's point on either side of the abdomen.  The veteran 
also refused genitalia and prostate examinations and any 
blood or urine tests.  The examiner rendered the following 
diagnosis:  prostatitis/urethritis, thought to be secondary 
to staphylococcus and F. staph epidermitis and Gaffkya 
species in the late 1960s, with no evidence of infection at 
this time and no evidence of any sequelae.  

Service connection is not warranted for residuals of 
staphylococcus epidermidis and Gaffkya species.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that the VA's and the United States Court of Appeals for 
Veterans Claims interpretation of section 1110 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); See also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ; 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Although the Board notes that the veteran was found to have 
urethritis and prostatitis on several occasions in service 
and to have had a positive culture for residuals of 
staphylococcus epidermidis and Gaffkya species in service and 
to have been treated for prostatitis and cystourethritis in 
May and June 1970, these episodes were acute and transitory 
as evidenced by no further treatment subsequent to this time.  
The veteran has also testified on more than one occasion that 
he currently was receiving no treatment for any disability 
related to his staphylococcus epidermidis and Gaffkya species 
residuals.  Furthermore, the November 2005 VA examiner, after 
as thorough examination as possible of the veteran and a 
comprehensive review of the claims folder indicated that 
while the veteran had prostatitis/urethritis, thought to be 
secondary to staphylococcus and F. staph epidermitis and 
Gaffkya species in the late 1960s, there was no of evidence 
of infection at this time and no evidence of any sequelae.  
The Board is giving more weight to the examiner's opinion as 
it was based upon an examination of the veteran and a 
complete review of the claims folder.  

As to the veteran's beliefs that he currently has residuals 
of staphylococcus epidermidis and Gaffkya species, the Board 
notes that he is not qualified to render an opinion as to 
whether he currently has residuals of staphylococcus 
epidermidis and Gaffkya species and whether that condition is 
related to service.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Finally, although the Board is sympathetic to the veteran's 
beliefs, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  In denying this 
claim, the Board informs the veteran that he was under an 
obligation to fully cooperate with VA in the development of 
his claim that the duty to assist in the development and the 
adjudication of a claim is not a one-way street.  See Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 
Vet. App. 91, 100 (1993).  Here, the November 2005 VA 
examination report reflects that the veteran failed to fully 
cooperate with the examiner's efforts to determine whether he 
had any residuals of staphylococcus epidermidis and Gaffkya 
species, and culminated in the absence of any competent 
medical evidence linking a current disability to service.  
Under the circumstances, the Board has no choice but to deny 
the veteran's appeal because there is no evidence of current 
disability related to service.


ORDER

Service connection for residuals of staphylococcus 
epidermidis and Gaffkya species 
is denied.  



	                        
____________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


